Citation Nr: 1709034	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a groin injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2016, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  A VA addendum medical opinion was provided in June 2016.  The examiner considered the full record, including the specific lay statements and VA treatment records discussed in the April 2016 remand.  Thus, the RO substantially complied with the Board's April 2016 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not currently have residuals of a claimed groin injury during service. 


CONCLUSION OF LAW

The criteria for service connection for a groin injury have not been met.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran claims service connection for a groin disability.  Specifically, he asserted in his February 2009 notice of disagreement and a February 2009 statement that while on active duty in June or July 1980, he stepped in a ridge or ditch during a night exercise when a piece of blown up tank parts or scrap went between his legs and injured his testicles.  He stated that he reported the injury and went to sick call for treatment, then was placed on sick leave for "not trying" and because he was thought to have faked his injury.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "...[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (stressing that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

In this case, the Veteran's service treatment records were negative for complaints, treatment, or symptoms of groin or urological complaints.  Although the Veteran's March 1981 separation examination report noted various medical issues, it did not note any groin or urological problems.  Moreover, in his March 1981 separation report of medical history, the Veteran reported various conditions, including orthopedic conditions, but did not report any groin or urological issues.  
Multiple post-service VA treatment records of examinations of the Veteran's genitourinary and musculoskeletal systems did not note any groin or genital abnormalities.  

June 2005 VA treatment records noted that the Veteran complained of left testicular pain that started approximately two years prior but was getting worse.  He denied lumps or nodules of the testicles and dysuria.  A genitourinary examination revealed testicles without nodules or swelling and mild pain with palpation on the right testicle.  The Veteran was found to have testicular tenderness, but no abnormalities were noted on examination except tenderness to the left testicle.  June 2005 imaging revealed a normal scrotum.  An October 2005 VA treatment record noted the Veteran's complaint of testicular tenderness and normal ultrasound results.  

A March 2008 VA emergency department record noted the Veteran's report that his left groin pain started during an altercation approximately seven days prior.  He was found to have normal genitalia upon examination.  

In a February 2009 statement, the Veteran stated that his testicular injury occurred in June or July 1980 during a night exercise when he stepped off a small ridge or ditch and pieces of blown up tank parts or scrap landed between his legs.  He stated that he reported the injury during service and saw medics, and soon after was placed on sick leave for "not trying" and because he was thought to have faked his injury.  

A July 2009 VA nursing note showed that he reported tenderness in one of his testicles.  July 2009 VA imaging of the venous system of the Veteran's left leg from his ankle to the groin region noted no groin or urological abnormalities.  An October 2009 whole body imaging report stated that no abnormal activity in the pelvis was identified.

In his October 2009 substantive appeal, the Veteran stated that when he was operated on for a soft tissue condition, his surgeon opined that his groin condition had been there a "long time" and was "as likely as not present" during active duty.

January 2010 VA treatments record revealed complaints of testicular discomfort.  However, genitourinary and musculoskeletal examinations as well as a pelvic CT scan revealed no genital or groin abnormalities.  

A December 2010 VA telephone record noted the Veteran's negative response to an inquiry regarding new groin or leg numbness.  April 2011 imaging of the deep venous system from the left ankle to the groin region was normal.  Likewise, a June 2012 VA treatment record noted recent imaging of the Veteran's deep venous systems from his ankles to the groin region and the physician noted no groin or genital abnormalities.

A July 2012 VA treatment record noted the Veteran's report of having had intermittent scrotal pain for about fifteen to twenty years.  He reported that he had injured his scrotum when he hit debris during a field exercise about twenty years prior.  The Veteran also recalled a scrotal ultrasound a couple of years prior that "did not note anything."  He denied any swelling of his scrotal area, acute injury, or trauma. 

A November 2012 VA scrotal ultrasound report noted the Veteran's complaint of chronic scrotal pain.  The ultrasound revealed small, bilateral epididymal head cysts and small, bilateral hydroceles.  

A December 2012 VA nursing emergency department note showed that the Veteran had called complaining of testicular pain, difficulty with urination, and other symptoms, and the provider stated that he may need a referral to urology.  Although the Veteran reported to the emergency room, he left before he was examined.  A physician attempted to call the Veteran and advised that testicular pain could be torsion and should warrant emergency room evaluation.  A subsequent December 2012 pelvic and abdominal CT scan was unremarkable.  

The Veteran was afforded a VA examination in June 2014.  He reported that in 1981 during field training, he fell and stepped on a piece of artillery and injured his right groin.  He recalled going to sick bay to complain and that he was checked but not treated.  The Veteran stated that since then he had experienced continued, intermittent groin pain "on and off."  The VA examiner found that the Veteran "now ha[s] or has...ever had" a pelvic muscle injury to Group XVII on the right and noted tenderness elicited over the medial aspect of his groin on the right with deep palpation and abduction of the thigh.  The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, despite the Veteran's lay statements.
A VA addendum opinion was provided in June 2016.  The VA examiner opined that it was less likely than not that the Veteran's right groin pain was incurred during his brief period of active service.  The examiner considered the full record, including the Veteran's lay reports of his claimed in-service groin injury, service treatment records, and VA treatment records.  Specifically, he observed that during the June 2014 VA examination, the Veteran stated he fell on a piece of artillery in service, went to sick call but was not treated, and has had groin pain since then.  The 2016 VA examiner explained that "this was perceived to be a muscular injury with the groin being the area in between the lower abdomen and thigh (inguinal area)."  However, the 2016 VA examiner noted that he did not find records pertaining to the same in the Veteran's service treatment records.  The 2016 VA examiner explained that if this were a chronic condition, some mention would be found in the Veteran's service treatment records or on the separation physical.  

Furthermore, the 2016 VA examiner noted that a June 2005 ultrasound of the Veteran's testicles was unremarkable and an October 2005 follow-up examination revealed no further complaints of pain.  The examiner also considered the Veteran's 2012 report of having had scrotal pain for fifteen to twenty years and the 2012 ultrasound revealing small, bilateral, epididymal head cysts and small bilateral hydroceles.  He noted that there was no follow-up from the ultrasound.  He also explained that while the Veteran had several medical visits for various reasons, he had not complained of chronic groin pain and had never been referred to urology for a consult.  He observed that the Veteran's VA treatment records were silent for such complaints.  Additionally, he explained that epididymal cysts and hydroceles are generally painless swellings unless they increase too much in size, but the Veteran's claim was for a muscular-type injury in service for which there is no record.

After a full review of the record, the Board finds that the claim must be denied.  

Initially, a November 2012 VA scrotal ultrasound report revealed small, bilateral epididymal head cysts and small, bilateral hydroceles.  Although the Veteran framed his December 2008 service connection claim as one for a "groin injury," the Board finds these diagnoses are sufficient to constitute a current diagnosis for service connection purposes.  However, as explained below, the claim must be denied because the necessary legal elements of an injury incurred or aggravated during service and a nexus between the present disabilities and the claimed in-service injury are absent in this case.  

First, the Board finds there is no persuasive evidence an in-service injury occurred.  Although the Veteran is competent to report a past injury and recollections of treatment, the Board does not find these statements to be credible for the following reasons.  First, his statements that he received treatment during service conflict with his service treatment records, which appear to be complete.  Not only is there no documentation of treatment for a groin injury, but upon separation examination in 1981, the Veteran was specifically asked about genitourinary and musculoskeletal problems, and he denied any history of such.  This is not a case where an argument could be made he didn't take the time to accurately report his history, since he did complete the form noting other medical complaints.  Moreover, when asked about illnesses and injuries received during service, he wrote "chest and back pains," again, not referencing any type of groin injury.  Thus, the injury and symptoms involved ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Moreover, the Veteran never gave a history of an in-service groin injury until after he filed his claim for compensation with VA.  In the treatment records that pre-date his claim, when seeking treatment for testicular pain, he never reported a history of a service injury, nor of decades worth of symptoms.  For these reasons, the Board finds his account of an in-service groin injury not credible.

Furthermore, even if his accounts were accepted at face value, there is no medical evidence linking any current medical condition to the purported injury.  The Board finds the 2016 VA examiner's addendum opinion to be of great probative value.  The examiner's negative nexus opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the 2016 VA examiner considered the Veteran's lay statements and thoroughly reviewed the Veteran's VA treatment and service treatment records.  Specifically, the examiner noted the lack of any reference to a groin injury in the Veteran's service treatment records.  The examiner also observed that although the November 2012 ultrasound revealed small, bilateral, epididymal head cysts and small bilateral hydroceles, the Veteran did not follow up and was not referred to urology for a consult.  Moreover, the examiner observed the disconnect between the Veteran's account of his claimed in-service groin injury, a muscular condition, and his current urological diagnoses of scrotal epididymal head cysts and hydroceles.  Although the examiner stated that the Veteran's VA treatment records were silent for complaints of chronic groin pain, he acknowledged the Veteran's complaints of intermittent scrotal pain for fifteen to twenty years; in doing so, his opinion clearly distinguished between the Veteran's reports of an in-service groin muscle injury and his current urological diagnoses.  

Another factor weighing against the Veteran's claim is the fact that any allegation he makes now about continuous symptoms since the purported service injury are not credible.  In July 2012, he reported having had intermittent groin pain for about fifteen to twenty years since a scrotal injury during service about twenty years ago.  He also told the 2014 VA examiner he had groin pain "on and off" since an in-service injury in 1981.  However, the earliest recorded groin complaints, symptoms, or treatment was in 2005, and at that time, he clearly reported his left testicular pain started approximately two years prior.  Then, in a March 2008 VA emergency department record, it was noted that the Veteran reported left groin pain that had started during an altercation approximately seven days prior.  These records, which pre-date his claim for compensation, clearly contradict the statements he makes now regarding the onset and duration of his groin symptoms.  It was only after he filed his claim with VA that he began to report a groin injury during service and symptoms since. 


The Board also acknowledges the Veteran's October 2009 statement that a surgeon had told him that his current groin condition had been there a "long time" and was "as likely as not present" during his active duty service.  However, that statement is unsupported by the Veteran's VA treatment records, which contain no such medical opinion linking his current genital conditions to service.

Furthermore, the Board recognizes the Veteran's contentions that he currently has a groin disability related to service and that the condition has become worse.  He is not competent to conclude that his claimed in-service groin injury is connected to his current urological conditions, scrotal epididymal head cysts and hydroceles.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities at issue in this case, musculoskeletal and urological issues, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such conditions require specialized training and medical diagnostic testing for a determination as to diagnosis and they are not susceptible to lay opinions on etiology.  There are many different possible musculoskeletal and urological issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a groin disability.

In summary, the lack of any reference to groin or urological complaints or treatment in the Veteran's service treatment records, lack of any post-separation documentation of groin or urological complaints or treatment until 2005, and the 2016 VA examiner's addendum opinion weigh heavily against the Veteran's claim.  In addition, the Veteran's account of an in-service injury and symptoms since is not credible evidence for the reasons discussed above.  The necessary legal elements of an injury incurred or aggravated during service and a nexus between the present disability and the claimed in-service injury are absent in this case.  See generally Shedden, 381 F.3d at 1167.

Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

II. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied by a letter sent in January 2009.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran's representative has not referenced any outstanding evidence for VA to obtain on the Veteran's behalf, and, in fact, waived any further development.  While some of the Veteran's service records were illegible, they were marked by the "Best Copy" stamp.  Thus, further efforts to obtain new scans would be fruitless.  

Moreover, the Board notes that the Veteran has received disability benefits from the Social Security Administration (SSA).  However, VA does not have a duty to attempt to obtain SSA records where the records do not relate to the disability for which the Veteran is seeking benefits, and do not have a reasonable possibility of helping substantiate the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  In this case, neither the Veteran nor his representative has requested that the SSA records be obtained or argued that they contain relevant evidence necessary to decide this claim.  The references to his SSA disability benefits in the record do not indicate that he receives such benefits for his claimed groin injury as opposed to one of his multiple other medical issues.  Therefore, any evidence contained in the Veteran's SSA records would be irrelevant to the issue currently before the Board and the Board declines to remand this issue.

Finally, the Veteran was afforded a VA examination for his claimed groin disability in June 2014 and a VA addendum medical opinion in June 2016.  The 2014 VA examination was found to be inadequate in the April 2016 Board remand.  Therefore, the Board has not relied on the 2014 examination to the extent it was inadequate.  The 2016 VA addendum medical opinion is adequate because it was prepared by an appropriate medical professional, was based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

Service connection for a groin injury is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


